Name: Decision No 372/1999/EC of the European Parliament and of the Council of 8 February 1999 adopting a programme of Community action on injury prevention in the framework for action in the field of public health (1999 to 2003)
 Type: Decision
 Subject Matter: health;  cooperation policy;  social affairs
 Date Published: 1999-02-20

 Avis juridique important|31999D0372Decision No 372/1999/EC of the European Parliament and of the Council of 8 February 1999 adopting a programme of Community action on injury prevention in the framework for action in the field of public health (1999 to 2003) Official Journal L 046 , 20/02/1999 P. 0001 - 0005DECISION No 372/1999/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 8 February 1999 adopting a programme of Community action on injury prevention in the framework for action in the field of public health (1999 to 2003)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first indent of Article 129(4) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4),(1) Whereas, throughout the Community, injuries must be considered as one of the major health scourges referred to in Article 129 of the Treaty; whereas they are a cause of substantial public concern;(2) Whereas Article 129 of the Treaty expressly provides for Community competence in this field in so far as the Community contributes towards ensuring a high level of human health protection by encouraging cooperation between the Member States and, if necessary, by lending support to their action by promoting coordination of their policies and programmes, and by fostering cooperation with third countries and international organisations competent in the field of public health; whereas Community action should be directed towards the prevention of diseases and the promotion of health education and information;(3) Whereas, in accordance with Article 3(o) of the Treaty, Community action includes a contribution to the attainment of a high level of health protection;(4) Whereas, in its communication of 24 November 1993 on the framework for action in the field of public health, the Commission identified intentional and unintentional injuries and accidents as a priority area for action in the public health field;(5) Whereas the large number of injuries caused each year in Europe has incalculable repercussions not only for the individuals concerned but also in social and economic terms;(6) Whereas prevention, and the consequent reduction, of injuries should be a priority in the context of Community action in the field of public health, particularly in view of the great social and economic benefit to be derived from a Community measure, the cost-benefit ratio of which is also exceptionally favourable;(7) Whereas in areas which do not fall within its exclusive competence, such as action on injury prevention, the Community takes action, in accordance with the principle of subsidiarity, only if and in so far as the objective of the proposed action can, by reason of its scale or effects, be better achieved by the Community;(8)Whereas Community action on injury prevention will yield added value by bringing together activities already undertaken in relative isolation at national level and by enabling them to complement one another, with significant results for the Community as a whole;(9) Whereas an action programme should be undertaken to help reduce the incidence of injuries;(10) Whereas the activities carried out in the framework of the Community system of information on home and leisure accidents (EHLASS), which was introduced by Decision No 3092/94/EC of the European Parliament and of the Council (5) and expired at the end of 1997, produced positive results; whereas they should therefore be continued;(11) Whereas one of the essential preconditions for the implementation of this programme is the establishment of a Community injury data-collection and information system; whereas this system should be based on strengthening and improving on the achievements of the former EHLASS system;(12) Whereas the implementation of the Community data collection and information exchange system necessarily presupposes compliance with legal provisions concerning the protection of individuals with regard to the processing of personal data and the introduction of arrangements to guarantee the confidentiality and security of such data; whereas in this connection the European Parliament and the Council adopted Directive 95/46/EC of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (6);(13) Whereas it is of paramount importance for the epidemiology of injuries and for determining Community health indicators as referred to in Decision No 1400/97/EC of the European Parliament and of the Council of 30 June 1997 adopting a programme of Community action on health monitoring within the framework for action in the field of public health (1997-2001) (7); whereas data is collected and information exchanged on the basis of comparable and consistent data on injuries;(14) Whereas, by providing support for acquiring better knowledge and understanding of, and wider dissemination of information about, injury prevention, ensuring improved comparability of information in this field and developing actions complementary to existing Community programmes and actions, while avoiding unnecessary duplication, this programme will contribute to the achievement of the Community objectives set out in Article 129 of the Treaty;(15) Whereas, in general, Community action on injury prevention should take into account the applications of telematics in the health sector; whereas, in particular, implementation of this programme should be closely coordinated with projects of common interest under the programme for the telematic interchange of data between administrations (IDA);(16) Whereas cooperation with international organisations competent in the field of public health and with third countries should be fostered;(17) Whereas this programme should be of five-year duration in order to allow sufficient time to achieve the objectives set;(18) Whereas, in order to increase the value and impact of this programme, a continuous evaluation of the actions undertaken should be carried out, with particular regard to their effectiveness and the achievement of the objectives set;(19) Whereas it should be possible to adjust or modify this programme in the light of its evaluation and of any developments that may take place in the general context of Community action in the field of public health;(20) Whereas it is important that the Commission should ensure implementation of this programme in close cooperation with the Member States;(21) Whereas a modus vivendi (8) between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty was reached on 20 December 1994;(22) Whereas this Decision lays down, for the entire duration of this programme, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Declaration of the European Parliament, the Council and the Commission of 6 March 1995 (9), for the budgetary authority during the annual budgetary procedure,HAVE DECIDED AS FOLLOWS:Article 1 Objective of the programme 1. A programme of Community action on injury prevention, hereinafter referred to as 'this programme`, is hereby adopted for the period from 1 January 1999 to 31 December 2003 in the framework for action in the field of public health.2. The aim of this programme shall be to contribute to public health activities which seek to reduce the incidence of injuries, particularly injuries caused by home and leisure accidents, by promoting:(a) the epidemiological monitoring of injuries by means of a Community system for the collection of data and the exchange of information on injuries based on strengthening and improving on the achievements of the former EHLASS system;(b) information exchanges on the use of those data to contribute to the definition of priorities and better prevention strategies.3. The Community system referred to in paragraph 2(a) and the specific action referred to in paragraph 2(b) to be implemented under this programme are set out in the Annex.Article 2 Implementation 1. The Commission shall ensure, in close cooperation with Member States, the implementation of the Community system and the specific action set out in the Annex, in accordance with Article 5.2. The Commission shall cooperate with institutions and organisations active in the field of injury prevention.Article 3 Consistency and complementarity The Commission shall ensure that there is consistency and complementarity between the Community system and the specific action to be implemented under this programme and the actions implemented under other Community programmes, actions and initiatives, particularly in the field of industrial accidents, road safety, product safety and civil protection.Article 4 Financing 1. The financial framework for the implementation of this programme for the period referred to in Article 1 is hereby set at EUR 14 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 5 Committee 1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken concerning:(a) the committee's rules of procedure;(b) an annual work programme indicating the priorities for action;(c) the arrangements, procedures and specifications regarding content and finance necessary to ensure the implementation of the Community system set out in Part A of the Annex, including those relating to the participation of the countries referred to in Article 6(2);(d) the arrangements, criteria and procedures for selecting and financing projects for the implementation of the specific action set out in Part B of the Annex, including those involving cooperation with international organisations competent in the sphere of public health and participation of the countries referred to in Article 6(2);(e) follow-up and evaluation procedure;(f) the procedures for coordination with programmes and initiatives which are of direct relevance to achievement of the aim of this programme;(g) the arrangements for cooperating with the institutions and organisations referred to in Article 2(2).The committee shall deliver its opinion on the draft measures referred to above within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event:- the Commission shall defer application of the measures which it has decided for a period of two months from the date of such communication,- the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the first indent.3. In addition, the Commission may consult the committee on any other matter concerning the implementation of this programme.The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account.4. The representative of the Commission shall keep the committee regularly informed of:- financial assistance granted under this programme (amount, duration, breakdown and beneficiaries),- Commission proposals or Community initiatives and the implementation of programmes in other fields which are of direct relevance to achievement of the objective of this programme, so as to ensure consistency and complementarity as referred to in Article 3.Article 6 International cooperation 1. Subject to Article 228 of the Treaty, in the course of implementing this programme, cooperation with third countries and with international organisations competent in the sphere of public health shall be encouraged and implemented as regards the specific action covered by Part B of the Annex in accordance with the procedure laid down in Article 5.2. This programme shall be open to participation by the associated countries of central and eastern Europe, in accordance with the conditions laid down in the Association Agreements or Additional Protocols relating thereto concerning participation in Community programmes.This programme shall be open to participation by Cyprus and Malta on the basis of additional appropriations in accordance with the same rules as those applied to the countries of the European Free Trade Association (EFTA), under procedures to be agreed with those two countries.Article 7 Monitoring and evaluation 1. In the implementation of this Decision, the Commission shall take the measures necessary to ensure the monitoring and continuous evaluation of this programme, taking account of the aim set out in Article 1.2. The Commission shall submit an interim report to the European Parliament and to the Council during the third year of operation of this programme and a final report upon completion of this programme. It shall incorporate into these two reports information on Community financing within the framework of this programme and on consistency and complementarity with the programmes, actions and initiatives referred to in Article 3, as well as the results of the evaluation referred to in paragraph 1 of this Article. Those reports shall also be submitted to the Economic and Social Committee and the Committee of the Regions. The interim report should also take account of developments occurring within the framework for Community action in the field of public health.3. On the basis of the interim report referred to in paragraph 2, the Commission may, if necessary, make appropriate proposals for modifications or adjustments to this programme.Done at Brussels, 8 February 1999.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentO. LAFONTAINE(1) OJ C 202, 2. 7. 1997, p. 20, andOJ C 154, 19. 5. 1998, p.14.(2) OJ C 19, 21. 1. 1998, p. 1.(3) OJ C 379, 15. 12. 1997, p. 44.(4) Opinion of the European Parliament of 11 March 1998 (OJ C 104, 6. 4. 1998, p. 119), Council Common Position of 23 November 1998 (OJ C 404, 23. 12. 1998, p. 21) and Decision of the European Parliament of 16 December 1998 (not yet published in the Official Journal). Council Decision of 25 January 1999.(5) OJ L 331, 21. 12. 1994, p. 1.(6) OJ L 281, 23. 11. 1995, p. 31.(7) OJ L 193, 22. 7. 1997, p. 1.(8) OJ C 102, 4. 4. 1996, p. 1.(9) OJ C 102, 4. 4. 1996, p. 4.ANNEX THE COMMUNITY SYSTEM AND THE SPECIFIC ACTION TO BE IMPLEMENTED TO ACHIEVE THE OBJECTIVE REFERRED TO IN ARTICLE 1(2) A. COMMUNITY INJURY DATA-COLLECTION AND INFORMATION-EXCHANGE SYSTEM 1. The objective of the Community data collection and information exchange system on injuries, hereinafter referred to as 'the system`, will be to collect information on injuries, particularly those resulting from home and leisure accidents.2. The system will be implemented by recourse principally to telematic means and in particular to the telematic network Euphin (European Union Public Health Information Network), developed under the projects of common interest within the programme for the telematic interchange of data between administrations (IDA).3. The system will be developed on the basis of the experience acquired with, and the assessment made of, the earlier EHLASS system.4. The data will be collected, in accordance with the collection systems submitted for that purpose by the Member States, from hospitals and/or other appropriate establishments and services, and by means of surveys. The collection and transmission of data to the information system will be carried out under the responsibility of the Member States, which shall seek to ensure the reliability of sources.5. Special attention must be given to:- the methodology of the collection of data for the purposes of comparability and compatibility,- the criteria for the representativity of data,- guaranteeing the quality of data.6. The data must be codified, using an approach based on the common criteria of the coding manual of the earlier EHLASS system.7. The arrangements for access to the system by the various organisations and associations will be established within the framework of the implementation of this programme.B. SPECIFIC ACTION ON EPIDEMIOLOGICAL MONITORING OF INJURIES AND EXCHANGES OF INFORMATION The objective of this specific action is to encourage, strengthen and support the creation of Community networks concerning the epidemiology of injuries and exchanges of information devoted in particular to the following functions:- promoting concerted approaches to all technical and methodological aspects, in particular codes and definitions and the collection of data,- making comparable and compatible data available to the system and communicating them to it,- examining the coverage provided by existing data-collection systems and, if necessary, studying measures intended to improve that coverage; contributing to the identification of survey requirements,- promoting the creation of a database that includes the results of the surveys,- carrying out the collection, processing and dissemination of information,- facilitating the identification of dangerous products,- developing new approaches to and innovative methods of dealing with problems,- analysing risk factors and prevention strategies.